COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              COLONIAL BEACH PUBLIC SCHOOLS AND
               VIRGINIA ASSOCIATION OF COUNTIES
               GROUP SELF-INSURANCE
                                                                                  MEMORANDUM OPINION*
              v.     Record No. 0176-14-3                                             PER CURIAM
                                                                                      MAY 27, 2014
              BEVERLY E. HORNER


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (J. David Griffin; Winchester Law Group, P.C., on brief), for
                               appellants.

                               No brief for appellee.


                     Colonial Beach Public Schools and its insurer (appellants) appeal a decision of the

              Workers’ Compensation Commission finding that Beverly E. Horner (appellee) was entitled to

              an award of benefits based on a fall arising out of her employment. Appellants contend the

              commission erred by (1) awarding temporary total disability benefits without proper evidence or

              request for such relief; (2) finding that a sloped sidewalk is a defective sidewalk; (3) finding an

              act of turning on a sidewalk is a risk peculiar to employment and not a common neighborhood

              risk; (4) finding an act of turning on a sloped sidewalk is a risk peculiar to employment and not a

              common neighborhood risk; and (5) disregarding the contemporaneous evidence following the

              accident that appellee did not know why she fell. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Horner v. Colonial Beach Pub. Schs.,


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
VWC File No. VA00000566524 (Jan. 14, 2014). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-